865 F.2d 1261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America;  C.R. Edwards, Warden, UnitedStates Penitentiary, Plaintiffs-Appellees,v.Lascell William SIMMONS, Defendant-Appellant.
No. 88-7589.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1988.Decided Nov. 28, 1988.Rehearing and Rehearing In Banc Denied Dec. 28, 1988.

Lascell William Simmons, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Gary Patrick Jordan (Office of the United States Attorney), for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Lascell William Simmons appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to appeal in forma pauperis, we affirm on the reasoning of the district court.*   United States v. Simmons, C/A No. 87-3395-S (D.Md. Jan. 12, 1988) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Even if a stipulation entered into between Simmons and the government was misstated and transcribed as misstated at trial, the error provides no basis for relief under 28 U.S.C. Sec. 2255 in light of the written stipulation, executed by the parties and introduced into evidence at trial, indicating that the victim was a federal officer on the date of the offense.  The written stipulation is in accord with the conduct and intentions of the parties as manifested by the record